Citation Nr: 0323254	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bursitis, trochanteric bursa, of the left hip.  

2.  Entitlement to service connection for a lower back 
disability, currently characterized as lumbosacral pain and 
mild degenerative changes of the facets of L4-L5 and L5-S1 
discs.  

3.  Entitlement to service connection for a middle back 
disability, currently characterized as thoracic spine pain 
and segmental ambiguities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
January 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for bursitis, trochanteric bursa, of the left hip from 
January 1998 and denied entitlement to service connection for 
lower and middle back pain.  

In December 2000, the Board remanded the case to comply with 
provisions of The Veterans Claims Assistance Act of 2000 and 
to obtain a new VA examination and medical opinion.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  Left hip flexion is limited to 120 degrees, and left hip 
abduction is limited to 40 degrees, with normal gait and no 
crepitation, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, or interference with sitting.  

2.  The left hip has intact and normally aligned bony 
structures, normal hip joint width, and no fracture, and the 
veteran uses no brace.  

3.  The evidence does not include a medical opinion that 
current lumbosacral pain and mild degenerative changes of 
facets of L4-5 and L5-S1 discs resulted from an event in 
active service.  

4.  The evidence does not show a current middle back 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bursitis, trochanteric bursa, of the left hip are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5251, 5252, 5253, 5255 (2002).  

2.  A lower back disability, currently characterized as 
lumbosacral pain and mild degenerative changes of the facets 
of L4-L5 and L5-S1 discs, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  A middle back disability, currently characterized as 
thoracic spine pain and segmental ambiguities, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a November 1997 VA general medical 
examination, an April 2001 VA orthopedic and joints 
examination, and a January 2003 VA spine examination.  The 
veteran and her representative filed several lay statements 
with the RO, and the veteran's September 1999 substantive 
appeal declined the opportunity for a personal hearing.  

The RO's March 2001 letter and April 2003 supplemental 
statement of the case informed the veteran of the applicable 
laws and regulations, including provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was her 
responsibility to identify health care providers with 
specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support the claims.  The veteran's 
March 2001 statement asserted that she had no further 
evidence to present.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims because she was 
informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claims, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  




Entitlement to an initial rating in excess of 10 percent for 
bursitis,
trochanteric bursa, of the left hip

For the veteran to prevail in a claim for increased rating, 
the evidence must show that her service-connected disability 
has caused greater impairment of her earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Bursitis of the trochanteric bursa of the left hip is 
currently evaluated under the criteria for bursitis and 
impairment of the femur.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5019, 5255 (2002).  Given the diagnoses and findings of 
records, the Board will consider whether an initial rating in 
excess of 10 percent is warranted under the criteria for 
bursitis (Diagnostic Code 5019), degenerative arthritis 
(Diagnostic Code 5003), limitation of motion of the thigh 
(Diagnostic Codes 5251 and 5252), impairment of the thigh 
(Diagnostic Code 5253), and impairment of the femur 
(Diagnostic Code 5255) since January 1998, when the veteran 
separated from service.  

Bursitis is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings is rated on the basis of limitation of motion of the 
specific joint or joints involved, which in this case 
involves the hip and thigh joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253.  

The veteran is already in receipt of a rating equal to the 
maximum 10 percent available under the criteria for 
limitation of thigh extension, and the evidence does not 
support a higher rating under the criteria for limitation of 
thigh flexion or impairment of the thigh.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, 5253.  Limitation of 
thigh flexion is assigned a 40 percent evaluation for flexion 
limited to 10 degrees, a 30 percent evaluation for flexion 
limited to 20 degrees, a 20 percent evaluation for flexion 
limited to 30 degrees, and a 10 percent evaluation for 
flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Impairment of the thigh is assigned a 20 percent 
evaluation for limitation of thigh abduction with motion lost 
beyond 10 degrees.  Impairment of the thigh is assigned a 10 
percent evaluation for limitation of thigh adduction when the 
legs cannot cross or for limitation of thigh rotation when 
the affected leg cannot toe-out more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  

The worst range of hip flexion motion was limitation to 120 
degrees at the November 1997 and April 2001 VA examinations, 
and the worst range of hip abduction motion was limitation to 
40 degrees at the November 1997 VA examination.  In November 
1997, the veteran reported pain, weakness, tenderness, 
locking, and fatigability in the left hip.  She took Tylenol 
and underwent left hip therapy to treat the pain.  In April 
2001, the veteran reported working as a medical records clerk 
and experiencing left hip pain while standing, walking, and 
carrying objects while performing her duties.  About once a 
month, she woke up feeling weakness in the left hip.  In 
April 2001, she reported taking two painkillers and getting 
cortisone injections in her left hip to treat the pain.   

Nonetheless, even at her worst range of motion, the veteran 
was able to flex her thigh well past the 30 degrees 
limitation of flexion motion and to abduct her left thigh 
well past the 10 degrees limitation of abduction motion 
required for the next higher 20 percent ratings under 
Diagnostic Codes 5252 and 5253.  Her gait was normal, and she 
used no crutches, canes, or braces.  The medical evidence 
also revealed no crepitation, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with sitting due to the service-connected left 
hip disability.  Even when the veteran's left hip pain 
worsened for a couple of days every two weeks or so, she was 
able to carry on with her usual activities.  

Finally, a higher rating cannot be established under the 
criteria for impairment of the femur.  Malunion impairment of 
the femur is assigned a 10 percent evaluation for slight knee 
or hip disability, a 20 percent evaluation for moderate knee 
or hip disability, and a 30 percent evaluation for marked 
knee or hip disability.  Fracture impairment of the surgical 
neck of the femur, with false joint, is assigned a 60 percent 
evaluation.  Fracture of the surgical shaft or anatomical 
neck of the femur is assigned a 60 percent evaluation for 
nonunion impairment without loose motion, weightbearing 
preserved with the aid of a brace, and an 80 percent 
evaluation for nonunion impairment, with loose motion (spiral 
or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  

In this case, there is no moderate or marked knee or hip 
disability and no malunion, nonunion, or fracture impairment 
to support a higher rating.  The November 1997 VA left hip x-
ray revealed a normal hip with intact and normally aligned 
bony structures, normal hip joint width, and no fracture, and 
the April 2001 VA examiner opined that there was no evidence 
of any other hip pathology.  The November 1997 and April 2001 
VA examiners both specifically noted that the veteran used no 
brace.  

For all these reasons, the initial 10 percent rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with bursitis, trochanteric bursa, 
of the left hip does not more nearly approximate the criteria 
for higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran has not 
shown that her service-connected bursitis, trochanteric 
bursa, of the left hip causes marked interference with 
employment or frequent hospitalizations.  She has worked as a 
medical records clerk for the past two years, and there is no 
evidence of hospitalizations to treat her left hip bursitis.  
Referral for consideration of an extraschedular rating is not 
currently warranted.  


Entitlement to service connection for a lower back 
disability, currently characterized as lumbosacral pain and 
mild degenerative changes of
facets of L4-L5 and L5-S1 discs

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  

To establish direct service connection, the veteran must 
present evidence of a current lower back disability, show in-
service manifestation of a lower back disability, and provide 
a nexus opinion by a medical professional that the current 
lower back disability resulted from the in-service 
manifestation of lower back disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  To establish presumptive 
service connection for arthritis as a chronic disease, the 
veteran must show that arthritis manifested to a compensable 
degree within one year after separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The veteran has shown that she has a current lower back 
disability.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Current lower back disabilities were revealed by May 
2001 private magnetic resonance imaging, which demonstrated 
mild degenerative changes of facets of L4-L5 and L5-S1 discs, 
and the January 2003 VA spine examination, which revealed 
lumbosacral pain and mild degenerative changes of facets of 
L4-L5 and L5-S1 discs.  

Service medical records also show that the veteran reported 
recurrent symptoms of low back pain to military examiners in 
November 1993, April 1994, July 1997, October 1997, and 
December 1997.  Although the record includes no in-service 
diagnosis of the underlying lower back disability, all 
reasonable doubt will be resolved in the veteran's favor, and 
she will be deemed to have shown that she had an in-service 
manifestation of some kind of lower back disability.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Direct service connection cannot be granted because the 
opinion of the veteran, who is a former medic, has been 
outweighed by that of the January 2003 VA spine examiner.  
The Board may favor the opinion of one competent medical 
expert over that of another as long as an adequate statement 
of reasons and bases are given.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The diagnoses and opinions by the 
January 2003 VA spine examiner have been accorded greater 
weight because he reviewed the claims folder, conducted a 
recent examination, and wrote a detailed report of medical 
findings whereas the veteran has stated no clinical or 
scientific basis for her opinion.  Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The January 2003 VA medical opinion leads 
the Board to the conclusion that a lower back disability did 
not result from lumbar strains or any other event in service.  

Presumptive service connection cannot be granted because the 
evidence does not show that arthritis of the lower back 
manifested within the first year after service.  Instead, the 
November 1997 VA lumbosacral spine x-rays were normal, and 
the November 1997 VA examiner opined that there was no 
disease found.  The mild degenerative changes of facets of 
L4-L5 and L5-S1 discs first appeared in the May 2001 private 
magnetic resonance imaging over three years after service.  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for a middle back 
disability, currently characterized as thoracic spine pain 
and segmental ambiguities

To establish direct service connection, the veteran must 
present evidence of a current middle back disability, show 
in-service manifestation of a middle back disability, and 
provide a nexus opinion by a medical professional that the 
current middle back disability resulted from the in-service 
manifestation of middle back disability.  See Hickson, 
12 Vet. App. at 253.  To establish presumptive service 
connection for arthritis as a chronic disease, the veteran 
must show that arthritis manifested to a compensable degree 
within one year after separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Service connection cannot be granted because the veteran has 
not shown that she has a current middle back disability.  See 
Brammer, 3 Vet. App. at 225.  In what appears to have been a 
single episode of middle back pain, the veteran complained of 
unspecified back pain in October 1997 and mid-back pain in 
November 1997.  After a November 1997 VA thoracic spine x-ray 
hinted at segmental ambiguities and the November 1997 VA 
diagnoses included thoracic spine pain, the November 1997 VA 
examiner opined that there was no thoracic spine disease 
found.  

The evidence does not support the claim because there is no 
current middle back disability.  Under these circumstances, 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bursitis, trochanteric bursa, of the left hip is denied.  

Entitlement to service connection for a lower back 
disability, currently characterized as lumbosacral pain and 
mild degenerative changes of the facets of L4-L5 and L5-S1 
discs, is denied.  

Entitlement to service connection for a middle back 
disability, currently characterized as thoracic spine pain 
and segmental ambiguities, is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

